Citation Nr: 1018064	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a lumbar spine 
disability.

3. Entitlement to service-connection for multiple sclerosis, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970, with service in the Republic of Vietnam from March 1969 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision that denied 
the benefits sought on appeal.  The Board remanded this case 
in July 2007.  It returns now for appellate consideration.

The Veteran participated in a Travel Board hearing with the 
undersigned. A transcript of that proceeding has been 
associated with the claims folder.

The issues of service connection for a cervical spine 
disability and a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's multiple sclerosis had its onset in service, 
manifested within seven years of service separation, or is 
otherwise related to his active military service.  




CONCLUSION OF LAW

The Veteran's multiple sclerosis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

As noted above, in July 2007, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to obtain 
outstanding VA treatment records from the Fort Harrison, 
Montana VAMC between 1970 and 1999, provide the Veteran an 
examination for his multiple sclerosis, and readjudicate the 
claim.  The requested VA treatment records have been 
associated with the claims folder, the Veteran was provided 
an examination for his multiple sclerosis in March 2009, and 
his claim was readjudicated in a May 2009 Supplemental 
Statement of the Case (SSOC). Thus, there is compliance with 
the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2005, April 2005 
and September 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, March 2006 and September 2007 letters 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the April 2005, March 2006 and 
September 2007 letters, the Veteran's claim was readjudicated 
in a May 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA examination in March 2009 to 
obtain an opinion as to whether his multiple sclerosis can be 
attributed to service.  The Board finds this opinion to be 
comprehensive and sufficient in addressing the matter of 
nexus.  In this regard, it is noted that the opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
noted the Veteran's assertions.  The examiner laid a factual 
foundation for the conclusions that were reached.  The Board, 
therefore, concludes that the 2009 examination report is 
adequate upon which to base a decision in this case.  See 
Nieves-Rodriguez, supra.  Further examination or opinion is 
not needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has multiple sclerosis as a 
result of active service, to include as due to herbicide 
exposure.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease 
such as multiple sclerosis when it is manifested to a 
compensable degree within seven years of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for any disease not 
affirmatively named in the presumptive list.  See Fed. Reg., 
72 FR 32395 (June 12, 2007).  Multiple sclerosis is not on 
the list of diseases presumptively associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Based on the law, the 
Veteran cannot benefit from the presumption, regardless of 
whether he was exposed to herbicides in service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran has a current disability.  VA 
treatment records show that the results of an April 2002 MRI 
head scan were possibly representative of multiple sclerosis.  
In September 2003, a lumbar puncture (spinal tap) was 
performed to rule out the possibility of multiple sclerosis.  
Afterwards, it was noted that the findings from the spinal 
tap, MRI of the brain, and MRI of the c-spine all supported a 
diagnosis of multiple sclerosis.  Subsequent VA treatment 
records reflect an assessment of primary progressive multiple 
sclerosis.  In view of the aforementioned, the Board finds 
that the Veteran has presented medical evidence of a current 
disability, thereby satisfying the first element of service 
connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Board has reviewed the 
Veteran's service treatment records and finds them to be 
silent for any complaints, treatment, or a diagnosis of 
multiple sclerosis or other demyelinating disease.  Upon 
separation in March 1970, the Veteran was found to have a 
normal examination.  Based on the foregoing, there is no 
evidence to suggest that the Veteran's multiple sclerosis had 
its onset in service.  

The Veteran was afforded a VA examination in March 2009 to 
assess the current nature and etiology of his multiple 
sclerosis.  Upon review of the Veteran's claims file and 
medical history, the examiner noted that although the Veteran 
complained of eye trouble in August 1970, this condition was 
shown to be related to burns from welding.  It was also noted 
that the Veteran denied visual loss versus onset of eye 
trouble consistent with that found secondary to multiple 
sclerosis.  The examiner explained that the most prominent 
symptom of multiple sclerosis, problems with gait, were first 
noted in December 1999.  The February 2000 MRI provided the 
first suggestion of possible onset of multiple sclerosis.  
Neurological consultation notes dated in April 2002 indicated 
a positive family history of multiple sclerosis, specifically 
a sister with the disease who had died at the age of 42.  A 
February 2005 MRI noted a likely demyelinating process 
disease.  The examiner stated that there was no mention in 
current medical research literature of a positive link 
between exposure to herbicides and the development of 
multiple sclerosis.  In light of the review of medical 
resources regarding the etiology of multiple sclerosis, the 
lack of evidence in the service treatment records for injury 
or illness, and the positive family history of multiple 
sclerosis, the examiner opined that the Veteran's multiple 
sclerosis was less likely than not related to his military 
service.  It was noted that the etiology could not be 
conclusively identified.  

Not withstanding the foregoing and as previously noted, 
multiple sclerosis may be presumed to have been incurred in 
service if shown to have manifested to a compensable degree 
within seven years of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  On VA 
examination in August 1970, no findings indicative of 
multiple sclerosis were noted.  Aside from mild 
dermatophytosis of both feet and mild deviation of the nasal 
septum, all of the examination findings were negative.  
Indeed, none of the Veteran's post-service treatment records 
are indicative of multiple sclerosis or any symptoms 
resembling multiple sclerosis within the first seven years 
following his discharge.  Moreover, the examiner at the March 
2009 examination gave the opinion that the Veteran's multiple 
sclerosis less likely than not had its onset within seven 
years of his discharge from the military, given that the 
documented clinical and diagnostic evidence indicated the 
onset of the symptoms as more likely than not being between 
1999 and 2002.  The presumption is therefore not applicable.  

In short, none of the medical evidence of record links the 
Veteran's multiple sclerosis to active service.  The earliest 
evidence of treatment for symptoms resembling multiple 
sclerosis is approximately three decades after the Veteran's 
period of active service had ended.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).  Given the amount of time 
that has passed between service and the earliest documented 
evidence of multiple sclerosis-related symptoms, the negative 
March 2009 medical opinion, and the fact that the claims file 
completely lacks any medical opinion or indication that the 
Veteran's disability is related to his military service, the 
Board concludes that service connection is not warranted for 
multiple sclerosis.

The Board is mindful of the Veteran's statements regarding 
the etiology of his multiple sclerosis.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences certain symptoms.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
attributing his multiple sclerosis to in-service herbicide 
exposure.  Indeed, as noted in the March 2009 examination 
report, there is no indication in current medical research 
literature of a positive link between exposure to herbicides 
and the development of multiple sclerosis.  

As such, the Board concludes that service connection for 
multiple sclerosis is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for multiple sclerosis, to 
include as due to herbicide exposure, is denied.


REMAND

The Veteran also claims that he has a cervical spine 
disability and a lumbar spine disability as a result of 
service.  After a thorough review of the claims file, the 
Board finds that the record is not sufficiently developed to 
ensure an informed decision on these claims.  

During his May 2006 Travel Board hearing, the Veteran 
testified that he injured his back in Vietnam when he fell 
off a bridge and landed in the water 30 feet below.  The 
evidence of record contains a VA examination report dated in 
August 1970, which was performed in conjunction with the 
Veteran's claim of entitlement to service connection for 
fungus of the feet.  On that examination report, the Veteran 
indicated that he suffered from back pain.  VA treatment 
records dated in December 1999 show that the Veteran reported 
having had a previous back injury in 1968.  Similarly, in 
April 2002, the Veteran reported chronic low back pain as a 
result of falling off a bridge in Vietnam in 1968.  In 
September 2003, the Veteran again reported suffering back 
injuries in Vietnam.  

As noted above, this case was previously remanded to, among 
other things, provide the Veteran with a VA examination with 
respect to all of the claims on appeal.  The current nature 
and etiology of the Veteran's lumbar spine disability were 
assessed at the March 2009 VA examination.  Although the 
examination report indicates that the claims file, to include 
service treatment records and medical records, were reviewed 
in conjunction with the examination, the Board finds the 
medical opinion rendered to be inadequate upon which to base 
a decision as to the lumbar spine issue.  Notably, the 
opinion fails to discuss the significance of the Veteran's 
complaint of back pain in 1970, as well as his reports in 
1999, 2002 and 2003 of having suffered a back injury in 
Vietnam.  For this reason, the issue of service connection 
for a lumbar spine disability must be remanded for a new 
examination.  

Furthermore, the Board finds that the March 2009 examination 
failed to address the Veteran's claimed cervical spine 
disability.  The physical examination and clinical and 
diagnostic tests focused primarily on multiple sclerosis and 
the lumbosacral spine.  In addition, the examiner only 
provided medical opinions as to the Veteran's multiple 
sclerosis and degenerative disc disease of the lumbar spine.  
No opinion was rendered concerning the Veteran's claimed 
cervical spine disability.  In this regard, it is noted that 
a remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the July 2007 remand 
instructions were not complied with fully, the Board is 
required to remand the issue of service connection for a 
cervical spine disability for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for an appropriate VA examination (i.e., 
orthopedic) to determine the nature and 
etiology of the Veteran's cervical and 
lumbar spine disabilities. After 
reviewing the file, the examiner(s) 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's cervical and lumbar spine 
disabilities are related to disease or 
injury incurred during his service.  

The claims file must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation, reconciling any conflicting 
medical evidence, specifically the August 
1970 VA examination report and the 
Veteran's reports of intercurrent motor 
vehicle accidents.  The examiner should 
also take into account the VA treatment 
records notes dated in December 1999, 
April 2002 and September 2003, which 
indicate that the Veteran had reported 
suffering a back injury in Vietnam in 
1968.  In doing so, the examiner should 
be mindful that this self-reported injury 
is not otherwise corroborated by the 
Veteran's service treatment records.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2. The AOJ should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, a supplemental statement of the 
case (SSOC) should be issued to the 
Veteran and his representative, and they 
should be given an reasonable opportunity 
to respond before the case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


